DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.

Response to Amendment
Claim 16 has been amended.  Claim 22 has been newly added.  Claims 1-17, 21 and 22 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 17 and 21 have been fully and carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 17, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baliki, M., et al. "Single subject pharmacological-MRI (phMRI) study: modulation of brain activity of psoriatic arthritis pain by cyclooxygenase-2 inhibitor." Molecular Pain 1 (2005): 1744-8069, hereinafter, “Baliki”, and further in view of Graven-Nielsen, Thomas, et al. "Ketamine reduces muscle pain, temporal summation, and referred pain in fibromyalgia patients." Pain 85.3 (2000): 483-491, hereinafter, “Graven-Nielsen”.

As per claim 16, Baliki discloses a method of providing objective clinical evidence of impaired brain health or a lack thereof related to brain injury and brain disorders, neuro-degenerative processes, central nervous system related injuries, insurance benefits, and/or pain of a subject, comprising:
providing a first multi-modal neuro-diagnostic scan of the subject to establish baseline objective multi-modal diagnostic biomarkers of the subject, said baseline biomarkers varying as a result of brain injury and brain disorders, neuro-degenerative processes, central nervous system related injuries, and/or pain (Baliki, page 1, Introduction, scans are performed before and after administering a single dose of the analgesic; Baliki, page 2, Figure 1, A. Example pain intensity rating for manually palpating 
administering a single diagnostic dose of one or more than one molecular pharmaco-diagnostic agent to the subject (Baliki, Abstract, COX-2i resulted in significant decreased in reported pain intensity and in brain activity after 1 hour of administration … This approach may have diagnostic … utility; Baliki, page 1, Introduction, scans are performed before and after administering a single dose of the analgesic; Baliki, page 3, Introduction, we examine the effects of a single dose of a COX-2i on brain activity for joint pressure allodynia; Baliki, page 3, Results, Brain activity was performed for palpating the painful joints in 4 fMRI scans prior to administration of COX-2i … COX-2i treatment decreased pain, A single 200 mg dose of selective COX-2i reduced baseline pain); 
providing a second multi-modal neuro-diagnostic scan of the subject a period of time after the first multi-modal neuro-diagnostic scan, the period of time being based on a pharmaco kinetics absorption time Tmax or a pharmaco dynamic effect time sufficient for the one or more than one molecular pharmaco-diagnostic agent to become active whereby the second multi-modal neuro-diagnostic scan occurs while the one or more than one molecular pharmaco-diagnostic agent is active (Baliki, page 1, Introduction, scans are performed before and after administering a single dose of the analgesic; Baliki, page 3, Results, Brain activity was performed for palpating the painful joints in 4 fMRI scans prior to administration of COX-2i, in 4 fMRI scans 1 hour post drug ingestion, and in 2 fMRI scans 3 hours post drug ingestion ... COX-2i treatment decreased pain, A single 200 mg dose of selective COX-2i reduced baseline pain, joint stimulation pain, and restored ability to ambulate ... Left panel of Figure 1A shows an example rating of pain when joints of the hand are palpated (collected during an fMRI session, prior to ingesting the COX-2i), where the average baseline pain is about 3 and stimulus-evoked pain is about 6 (on a 0–10 pain scale, 10 = maximum imaginable pain). The medication decreased baseline pain by 50%); 
comparing the first and second scans to identify a change in the subject's brain, central nervous system and/or pain level as a result of said one or more than one molecular pharmaco- diagnostic agent that is outside a normal range of variation or to estimate a probability that changes in the subject's brain, central nervous system and/or pain level as a result of said one or more than one molecular pharmaco-diagnostic agent are outside the normal range of variation (Baliki, page 2, Figure 1, A. Example pain intensity rating for manually palpating painful arthritic joints (grey areas is duration of palpation). Right panel shows that the mean rating of pain intensity for palpating painful joints, which significantly decreased 1 and 3 hours after administration of COX-2i when compared to the baseline; Baliki, page 2, Figure 1, B. Brain activity in ten consecutive scans is presented for palpating painful joints (each column is a separate scan). The first 4 scans are prior to drug ingestion (pre COX-2i), the next four start 1 hour post drug ingestion, the last two are 3 hours post-drug ingestion … brain activity decrease after cox-2i is evident in these individual scans; Baliki, page 3 Results, COX-2i treatment decreased pain, A single 200 mg dose of selective COX-2i reduced baseline pain, joint stimulation pain, and restored ability to ambulate. At the start of the study the patient was not able to stand on his legs due to severe ankle joint pain. One hour after ingesting the medicine he still had very limited mobility. After three hours, he was able to walk. Left panel of Figure 1A shows an example rating of pain when joints of the hand are palpated (collected during an fMRI session, prior to ingesting the COX-2i), where the average baseline pain is about 3 and stimulus-evoked pain is about 6 (on a 0–10 pain scale, 10 = maximum imaginable pain). The medication decreased baseline pain by 50% … stimulus evoked pain from 7.93 +/- 0.73 to 3.15 +/- 0.55 (1 hour post COX-2i, p < 0.001), to 2.2 +/- 0.12 (3 hours post COX-2i, p < 0.001. COX-2i treatment decreased pain related brain activity, We observe widespread brain activity for palpating painful joints prior to drug administration. This activity was significantly attenuated across all areas 1 hour after ingestion of COX-2i, and there was no significant brain activity after 3 hours of drug ingestion (figure 1B)); and 
when the change in the subject's brain, central nervous system and/or pain level as a result of said one or more than one molecular pharmaco-diagnostic agent is identified or estimated to be outside a normal range of variation, diagnosing (Baliki, Abstract, COX-2i resulted in significant decreased in reported pain intensity and in brain activity after 1 hour of administration ... The results demonstrate that one can study effects of pharmacological manipulations in a single subject where the brain activity for a clinical condition is delineated ... This approach may have diagnostic and prognostic utility; Baliki, page 3, Results; Baliki, page 4, Discussion, The study demonstrates feasibility of studying effects of a single dose of an analgesic on brain activity for a clinical pain condition in an individual subject. We show that even in a single subject using repeated fMRI scans it is possible to demonstrate the efficacy of an analgesic in relation to brain activity, to identify the regions involved in the pain, and the regions specifically modulated by the analgesic … the methodology provides an objective approach that may be used for drug development and testing effects of drugs in individual cases).
Baliki does not explicitly disclose the following limitations as further recited however Graven-Nielsen discloses 
diagnosing and managing a medical condition of the subject corresponding to the identified or estimated change (Graven-Nielsen, Abstract, FMS patients received either i.v. placebo or ketamine (0.3 mg/kg, Ketalar®) given over 30 min; Graven-Nielsen, page 485, Section 2.2.2. Assessment of pain at rest and reaction times, a ketamine responder was a 50% reduction of two consecutive widespread pain VAS-scores (minimum 1.5 cm on a VAS) in the ketamine session compared with baseline VAS scores; Graven-Nielsen, page 487, Section 4. Discussion, The present study showed that the mechanisms of referred pain and temporal summation after intramuscular stimulation were attenuated by the NMDA-antagonist ketamine in a major sub-group of the fibromyalgia syndrome patients; Graven-Nielsen, page 487, Section 4.1 Ketamine-responders, The applied low-dose ketamine produced a significant effect on both experimental and clinical pain parameters ... low-dose ketamine is a valuable way to improve pain management; Graven-Nielsen, page 490, Section 4.4. Muscular hyperalgesia, The effects of ketamine in the present study indicate that muscular hyperalgesia in a major sub-group of FMS patients is mediated by a central mechanism involving NMDA receptors [Graven-Nielsen used the ketamine dose to diagnose a sub-group, referred to as ketamine responders and then noted that the pain of the sub-group could be managed with the treatment]).
It would have been obvious to one skilled in the art at the time of the invention to utilize the findings of the study in diagnosis and ongoing treatment of patients / subjects as taught by Graven-Nielsen in the system of Baliki in order to identify specific therapy treatments for different sub-groups of patients (Graven-Nielsen, page 487, Section 4. Discussion).

As per claim 17, Baliki and Graven-Nielsen disclose the method of claim 16, further comprising providing a plurality of multi-modal neuro-diagnostic scans of the subject over time to derive a time series view of the effect of said one or more than one molecular pharmaco-diagnostic agent (Baliki, page 2, Figure 1, A. Example pain intensity rating for manually palpating painful arthritic joints (grey areas is duration of palpation). Right panel shows that the mean rating of pain intensity for palpating painful joints, which significantly decreased 1 and 3 hours after administration of COX-2i when compared to the baseline; Baliki, page 2, Figure 1, B. Brain activity in ten consecutive scans is presented for palpating painful joints (each column is a separate scan). The first 4 scans are prior to drug ingestion (pre COX-2i), the next four start 1 hour post drug ingestion, the last two are 3 hours post-drug ingestion).

As per claim 21, Baliki and Graven-Nielsen disclose the method of claim 16, wherein said one or more than one molecular pharmaco-diagnostic agent comprises at least one of a diagnostic dose of an active: dopaminergic agent, selective serotonin reuptake inhibitor (SSRI), acetylcholinesterase inhibitor, NMDA-receptor antagonist, epilepsy and seizure management agent, NDMA and GABA therapeutic drug, Gamma-Aminobutyric acid (GABA) ergic agent, antipsychotic agent, stimulant agent, and norepinephrine agent (Graven-Nielsen, Abstract, The present study assessed the effects of an NMDA-antagonist (ketamine) on these central mechanisms).

As per claim 22, Baliki and Graven-Nielsen disclose the method of claim 16, wherein the period of time is 90 minutes or less (Baliki, page 2, Figure 1, B. Brain activity in ten consecutive scans is presented for palpating painful joints (each column is a separate scan). The first 4 scans are prior to drug ingestion (pre COX-2i), the next four start 1 hour post drug ingestion).


Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.
The closest prior art being Simon et al., International Publication No. WO 2010/147913 discloses a method that comprises administering an EEG scan to a subject to obtain a baseline assessment, followed by administration of a pain stimulus, either via a thermal grill or via holding ice for a predetermined period of time to induce a pain response, which is followed by the administration of a second EEG scan.  The scans are compared for changes in the EEG signatures as a function of a temperature induced pain state.  
Suffin, U.S. Publication No. 2004/0059241 discloses obtaining patient parameters using neurophysiologic techniques and then comparing the patient parameters to aggregate neurophysiologic information contained in databases relating to "asymptomatic" and "symptomatic" reference populations.  Neurophysiologic information is also used to guide sample selection in clinical tests for psychopharmacologic drug candidates.
Gevins et al., U.S. Patent No. 6,434,419 discloses an objective testing method and system for evaluating mental acuity and changes in mental acuity.  In one experiment Gevins administers alcohol, caffeine, antihistamine or a placebo to test subjects over a period of test sessions and measures the effects on mental acuity.  In another experiment, Gevins assesses subjects before and after ingesting different doses of alprazolam.

With respect to independent claim 1, the claimed limitations “administering a single diagnostic dose of one or more than one molecular pharmaco-diagnostic agent to the subject, and providing a second multi-modal neuro-diagnostic scan of the subject after a first period of time Tp sufficient for the one or more than one molecular pharmaco-diagnostic agent to become active to establish baseline ... after an incident or injury or designated period of time during which the one or more than one molecular pharmaco-diagnostic agent has become inactive, providing a third multi-modal neuro-diagnostic scan of the subject, administering the single diagnostic dose of the one or more than one of the molecular pharmaco-diagnostic agent to the subject, and providing a fourth multi-modal neuro-diagnostic scan of the subject after a second period of time Tp sufficient for the one or more than one molecular pharmaco-diagnostic agent to become active ... when the change in the subject's brain, central nervous system and/or pain level as a result of said incident or injury or designated period of time is identified or estimated to be outside a normal range of variation, diagnosing and managing a medical condition” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.
With respect to independent claim 6, the claimed limitations “providing a nonnative data set of multi-modal neuro-diagnostic scan data comprising multimodal neuro-diagnostic scans and a subsequent multi-modal neuro-diagnostic scans after administration of single doses of one or more than one molecular pharmaco-diagnostic agent to respective subjects of a plurality of subjects to establish baseline objective multi-modal diagnostic biomarkers, said biomarkers varying as a result of brain injury and brain disorders, neuro-degenerative processes, central nervous system related injuries, and/or pain; ... administering a single diagnostic dose of one or more than one molecular pharmaco-diagnostic agent to the subject, and providing a second multi-modal neuro-diagnostic scan of the subject after a period of time Tp sufficient for the one or more than one molecular pharmaco-diagnostic agent to become active to collect the objective multi-modal diagnostic biomarkers of the subject, wherein the designated period of time is sufficient for the one or more than one molecular pharmaco-diagnostic agent to become inactive” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.
With respect to independent claim 11, the claimed limitations “providing a first multi-modal neuro-diagnostic scan of the subject, administering a diagnostic dose of one or more than one molecular pharmaco-diagnostic agent to the subject, and providing a second multi-modal neuro-diagnostic scan of the subject after a first period of time; during or after the subject performs activities to activate an area of putative injury or pain, providing a third multi-modal neuro-diagnostic scan of the subject, administering a diagnostic dose of the one or more than one of the molecular pharmaco-diagnostic agent to the subject, and providing a fourth multi-modal neuro-diagnostic scan of the subject after a second period of time; and comparing changes between the first and second scans with changes between the third and fourth scans to identify a change in the subject's that is outside a normal range of variation” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Smith, Robert C., et al. "Effects of nicotine nasal spray on cognitive function in schizophrenia." Neuropsychopharmacology 31.3 (2006): 637-643, discloses obtaining and comparing pre and post drug scans.
Hoehn-Saric, Rudolf, Michael W. Schlund, and Steven HY Wong. "Effects of citalopram on worry and brain activation in patients with generalized anxiety disorder." Psychiatry Research: Neuroimaging 131.1 (2004): 11-21, discloses obtaining and comparing pre and post drug scans.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668      
/VU LE/Supervisory Patent Examiner, Art Unit 2668